EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Megan Bussey on 21 June 2021.

The application has been amended as follows: 

In the claims:
Please amend claim 1 as follows:
1. (Currently Amended) A method comprising:
determining a first pulse and a second pulse of an optical signal;
modulating, by a phase modulator, the first pulse to have a different wavelength than the second pulse;
launching the first pulse into a sensing fiber that extends into a wellbore; receiving a first backscattered signal from the sensing fiber in response to launching the first pulse into the sensing fiber;
launching the second pulse into the sensing fiber;

determining data about an environment of the wellbore by processing the first backscattered signal and the second backscattered signal to compensate for fading in the first backscattered signal or the second backscattered signal, further comprising:
determining first data about the environment of the wellbore from the first backscattered signal;
analyzing the first data to determine a first portion of the first data that experienced fading that exceeds a threshold value and to determine that the first portion describes a segment of the environment of the wellbore;
determining second data about the environment of the wellbore from the second backscattered signal;
analyzing the second data to determine a second portion of the second data describes the segment of the environment of the wellbore [

determining the data about the environment of the wellbore by combining the first data and the second data such that fading is mitigated by using the second portion to describe the segment rather than the first portion.
Allowable Subject Matter
Claims 1-7, 9-12, 14-16, 18, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: A method comprising: determining data about an environment of the wellbore by processing the first backscattered signal and the second backscattered signal to compensate for fading in the first backscattered signal or the second backscattered signal, further comprising: determining first data about the environment of the wellbore from the first backscattered signal; analyzing the first data to determine a first portion of the first data that experienced fading that exceeds a threshold value and to determine that the first portion describes a segment of the environment of the wellbore, in combination with all other limitations of independent claim 1, is not disclosed, taught, suggested, nor deemed to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY T. FRANK
Examiner
Art Unit 2861



June 23, 2021
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861